Exhibit 10.9
THIRD ADDENDUM TO LICENSE AGREEMENT
This third addendum (“Third Addendum”) is entered into this 7’ day of July, 2008
by and between Reuters America LLC, a Thomson Reuters company (hereinafter
“Reuters”) and GreenHaven Commodity Services, LLC (as assigned from GreenHaven,
LLC) (“GCS”). This Third Addendum is entered into to modify the License
Agreement between Reuters and Greenhaven dated July 19th, 2006, with addendum
dated October 11, 2006 (“First Addendum”) and addendum dated September 18, 2007
(“Second Addendum”) (collectively the “Agreement”).

1.   Section 2 of the Second Addendum is hereby deleted.

2.   Reuters acknowledges receipt of $150,000 toward the $250,000 exclusive fee
specified in the Addendum. The parties hereby agree to the following modified
payment structure for the exclusive fee. Payment for the first quarter shall be
paid as follows: $12,500 due by July 31, 2008, $12,500 due by August 31, 2008.
For each month starting with April 2008 and continuing until the end of the
exclusive period, GCS shall pay a fee equal to 0.100% (10 basis points) per
annum US, or foreign currency equivalent, invested in the Products based upon
the average daily official closing amount of invested assets as specified in
Section 3(b)(iii). These payments are over and above the nonexclusive fees due
under the Agreement. Any payments already made shall be non-refundable and any
payments which are past due shall be paid immediately. In the event GCS is late
in making any payments, all exclusivity under this license arrangement shall
immediately lapse.

3.   The exclusivity period specified in Section 1 of the First Addendum shall
be extended from October 18, 2008 to September 30, 2009, subject to Reuters
right to terminate the exclusivity at any time in the event any of any of the
following:

  a.   The US, or foreign currency equivalent, invested in the Products based
upon the average daily official closing amount of invested assets as specified
in Section 3(b)(iii) is less than $40mrn on December 31, 2008,

  b.   The US, or foreign currency equivalent, invested in the Products based
upon the average daily official closing amount of invested assets as specified
in Section 3(b)(iii) is less than $45trim on March 31, 2009, or

  c.   The US, or foreign currency equivalent, invested in the Products based
upon the average daily official closing amount of invested assets as specified
in Section 3(b)(iii)is less than 50mm on June 30, 2009,     4.   Except as
expressly modified by this Second Addendum, the terms of the Agreement, and any
appendices or addenda thereto, shall remain in full force and effect. In the
event of any inconsistencies between the terms of the Agreement or any prior
addenda, and this Second Addendum, the terms of this Addendum shall prevail and
control.

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed or caused to be executed
this Addendum as of the date set forth below.
Accepted by:

                Reuters America LLC, a Thomson Reuters company   GreenHaven
Commodity Services, LLC     By:         By:     /s/  Ashmead Pringle   Name:    
    Name:     Ashmead Pringle    Title:         Title:     President    Date:  
      Date:     August 14, 2008     

 